UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8297


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LUIS FERNANDO MONTOYA-CARMONA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:05-cr-00008-JBF-TEM-1; 2:08-cv-00007-JBF)


Submitted:    April 30, 2009                 Decided:   June 9, 2009


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis Fernando Montoya-Carmona, Appellant Pro Se.  Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Luis      Fernando       Montoya-Carmona           seeks    to    appeal       the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2008) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)         (2006).         A

prisoner     satisfies        this        standard       by     demonstrating            that

reasonable    jurists       would     find      that     any    assessment          of     the

constitutional       claims    by    the    district      court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently       reviewed    the       record   and    conclude         that    Montoya-

Carmona has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with    oral      argument      because      the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                            2